



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Clarke, 2018 ONCA 905

DATE: 20181113

DOCKET: C63672

Feldman, Roberts and Fairburn JJ.A.

BETWEEN

Her
    Majesty the Queen

Appellant

and

Monique Clarke

Respondent

Andrew Hotke, for the Crown

Monique Clarke, in person

Amy Ohler, for the respondent

Heard and released orally: November 7, 2018

REASON FOR DECISION

[1]

The Crowns appeal of sentence is granted on consent, including the
    following terms: (1) the imposition of a fine in lieu of forfeiture in the
    amount of $321,945.79, and: (2) an increase in the restitution order to
    $321,945.79. The court also orders that if the fine is not paid within ten
    years of the respondent's release of serving all current sentences she will be
    subject to a term of imprisonment of three years.

K.
    Feldman J.A.

L.B.
    Roberts J.A.

Fairburn
    J.A.


